Case: 15-30752      Document: 00513422669         Page: 1    Date Filed: 03/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-30752                                 FILED
                                  Summary Calendar                         March 14, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOCK R. JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:14-CR-88


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jock R. Jones pleaded guilty to possession of a
firearm by a convicted felon and was convicted following a bench trial of
carjacking and using a firearm during the commission of a crime of violence.
He asserts that his carjacking conviction was error because the evidence does
not show that at the time that he took the vehicle he had the intent to cause
death or serious bodily harm to the victim.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30752    Document: 00513422669     Page: 2   Date Filed: 03/14/2016


                                 No. 15-30752

      Viewed in the light most favorable to the government, the evidence
shows that Jones intended to harm or kill the victim at the time he demanded
the vehicle. See United States v. Diehl, 775 F.3d 714, 721 (5th Cir. 2015).
Jones’s intent to harm or kill the victim may be inferred from his actions when
he grabbed her by her hair, put her in a chokehold, put a firearm to her temple,
dragged her to the bus, and threated to shoot her children or to kill the victim
if her children called the police. Jones’s actions demonstrate that at the time
that he took the vehicle he had the intent to cause death or serious bodily harm
and was willing to use violence if necessary. See United States v. Frye, 489
F.3d 201, 207-08 (5th Cir. 2007). Jones’s assertion that his primary motive
was to hold the victim against her will lacks merit. We have rejected similar
contentions that a defendant’s primary motivation was not to take the vehicle,
but to commit another offense or to achieve some other purpose. See id.; United
States v. Harris, 25 F.3d 1275, 1279 (5th Cir. 1994). The carjacking statute
does not require that the taking of a motor vehicle “be an ultimate motive of
the crime.” See United States v. Garcia-Alvarez, 541 F.3d 8, 16 (1st Cir. 2008);
United States v. Gurule, 461 F.3d 1238, 1243 (10th Cir. 2006); United States v.
Diaz, 248 F.3d 1065, 1098 (11th Cir. 2001).
      Jones also argues that because there was no evidence to show that he
committed a carjacking, the evidence was insufficient to show that he used a
firearm during the commission of a crime of violence.        The evidence was
sufficient to support Jones’s carjacking conviction, and “[c]arjacking is always
and without exception a ‘crime of violence’ as that term is defined in 18 U.S.C.
§ 924(c)(3),” so Jones has not shown that the evidence was insufficient to
support his conviction for using a firearm during the commission of a crime of
violence. See Frye, 489 F.3d at 208-09 (citation omitted).
      AFFIRMED.



                                       2